 

 

lllllllllllll|llllll|llll|lllllll|llllll\|l`lll|l||

CDNN APFL|ANCES. lNC.

 

VERONI CA K

trw ma umneritnanlE~Ti-iien on udrmrmuiMMRHImuTat-M

Ful| Niitne ot Bu\riir

DAVIS r

Eo-l!uyer

 

3525 RIVERDAI.-E ROAD

 

naace;oa;zplslo §§
w

Sl-FEBI AUU|'SSS

1 304 WESTMORE CV

 

 

D MEMPHI S Cityi'St.'tro MEMPHI 5 TN zlp 3 8 l 0 6
Ai:ci.l.lg. APPROVE APP Telepho“,,sHomogGl/QB9_57525“|,1°"“"|662/342_5009

 

FRANCINA 901/556-0247

lnvoiceNu.lGl-027549515/001

S§l_e_aman__B BYSON

 

TENNESSEE 38115 l
l
l
l

 

BtEer and any Co-Buyer are referred te 'li this contract individually end collectively its "Br>yer". "i'oti'. er 'ili:ltrr"d and includes their heirsl personal representat`ruat, end eze:uiitrs. li this contract E_t signed dye
B\iyer iinil a Eo-Euiier, each agrees to lieep ell thepien'ises iri this contract eten i1 the other does nnt. Ciirin Appliisn:es, |nr:. is retarin tri ita ”Sel!er' er 'our', end includes all el its successors and assigns. Tliis
contract mail be assigned and tronslerred by Sdl¢r, hut Buyer mail not assign or t:iinil¢r itt rights er obligations without the prior written r:lrralnt of Se||er.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
       

 

 

 

 

 

 

 

 

`Torran. Lor Nor raner na. color ar sua Aet'ict_as Frtice
r
1 4753 METRO RED SOFA 709. 99
1 4732 METRO RED LOVE SEAT 659.99
1 QELIVERY sTANDARD DELIVERY c 139.5;_3t
k l
' l
r
i
l
i !
l l l
Marriilaclurlrl warrenty. where applicable. will lie provided separaia!~¢. TOTAI.. 1 5 3 5 9 '_l
wl`t` '_`_ '_"_'H___%' _'_YH .
cnn'[i]t§|%:|}'siisrii`r_t$iil;i%tli|.§ii§:|tsenso£|hl§§crtri,=_at sELis into trit ultntit.slrarlttl EutER rr£ittat Fl.ll|tlr»'rs!s r|t Aalirt otsi;icieso ?=itiPEiiTt sumter re llll er TI|E TEPJlls rter SALES TAX l 4 2 4 4
TrruTri-iN-Leitioiivc orscLosL ne sTATEivi ENT lTEllllF-lllllllllll*llllllllll'll FlllAlll=ElJ l
géllnl`éLlE?‘|l_i_AGE El.l-|HRA\|GCEE émount Ttital el l'avments Tntal Sal€ Frlta lrl:l\$ll mcf ['ll=l\lllillll Sil= Tll| l$ 7 §§ 3 2 - 4 1
inam:ad Tlie amount ou The total coat nl ' RP¢EWEU al
RATE The dollar The amount of Wi" have aig your pu_mhase r.cr\sii eniiiv Priiiiitii'i`i t 14 O . 0 0 |sr
The cost of amount the credit provided al“§' Y°"uma"a 9" F°'de-d'l i h.TRADE|N 5 -retSclilttE\
your credit as a i:iridrt will cost to you er orr your mae 9 ams as glc#n";srri"°::
yearly rara. vou. oehaii. §c,‘{;':§]wd_ 5 50 ll Y 3 ° 2.rori1eowii Pill'irtilrir ¢ bi 's l 4 U . 0 0 ' _ 1
_:l'-q-D-'-Qll J.urinrle ertliittorc.lsri PrircEir-:li s 15 4 2 . 4 ly
_S out 1 l
zo.se% s 452.39$ 1542.41$ 1995 30$2135.30 WE§HHW ‘mm” ~OO s
_ FlNAN€E EHARGE R?FUNE| l$ 1
Yllur payment schedule will be: sUWMGEREFUNB rs 1
Nn.ana~rmeiits i Amnentef?ayinm\z When Paymeni:s are Due ' d 1
3 T[lTAl Flh|ANEE|Zl|AliEE HEFl.lN|] 5
l BEP - h 05 , 2 0 1 5 .Bnd ll'\& nunn uFE [NSVREFUND 5
3 0 l E 5 . 5 l same E“Y eac ""°'“h EEEHM]Disr.aluti ins'u'itr.iitt 5
Secuntv : 'l’tiu are giving a security'interest |n: PRDPERT"NS,REFUM 5
g the goods or property be\ng purchased wE-EEHW_ s
tha goods described ir\ Prior Contractlsl# l_L-F'MD :
|gfatta l§}l|iamch: clll F§néindt€rllotd instal|n'i_r|z|nl: pagmantjis|i"ihot p$asi.diiri':llu'l: upo|r;i the `lDth day d 495 BAUNCE'FHWR CDNTW*€T is
er eseaue ua aa.ouvvi scarce er itenstament amant ue '
Er$ 5 or less. or 510 it the in:lrta||mong eavr'nali;nt due is more than $25. ll v gus TUTM~ l$ 15 42 - 4 l
o ayment: Vou ma prepay our de t earl , lt ou a i;it! our debt carl ou will be
§rttl)t|ad to a refund all part ol llha Finant:l Criargel; anclll ullioernll=td insurance lli;rl'allri‘tlum. Al'L lNSuRAlllcE cHMlGEs ram Tu mlsl'lmwc£ cUMFANlES
ee your_r:ontract documents let anv additional information about non evment, detautt, - t
any required repayment ln full before the scheduled date. prepaympcnt rotunda and hamm cll'mll£s mm m ,$ `
pena lires. -ri. tittnrr LiFE instrrirrric£ 5 NONE
lNSUHANCE: Cr_adit life insurance, cre_dit disahi!`ltv insurance and credit involuntary 'l.CREDlT D|SAH|llIY INSUHANCE $ NONE l
unemployment insurance era net required to obtain credrt. _e_rid will not he provlded unless ' "'Hrn M .
?iou_srdn and agree_te pa _t_he addtticnal cost Buyar's decision te accept or deny credit 'l, Eli£l':lli yM-¥_lll*m§uggiu;g 5 NON`E] l
rio insurancu. credit diaz iiit\rl insurant:a, or ll'rvoluntarv unem l_ovmorit insurance ls not a l "‘
factor in Sellar's declslen to approve the credit extended by t rs contact. 'ii.FllDFEl'lTY tNSthMi£E $ .
' 'rth=. Piu-;iviiuivi siGNATuria §
cREnT bmi?l]j°"°‘Wa"‘U <i al»r+.+i~n totnlornencnlnces s -
LlFE NONE lc\°lraant le:rlldo not wantlj
. ny
B.»\MGUhT FllilAN£ElJ la *4 +5| 5
CFl |T want <:]r‘do not wantl:l t 4 2 , 4 1
t.lFEE.END NDNE lanier < 15
CRED|T l want _:lr'dn not want E _
DiEABiLiTY NONE Co-Buyer l|ifa onlyl lmch CHARGE $ 4 52 _ 3 9
CRED|T l want Dldo not wantl:l
‘ tlJWL\INTAHl' l
l uriEMPLiii'rntin NONE gum < T°TM°FFMME"'TE 19 95 . 3 [J4
l mirror Unlrl l
Pmnel'l\' lr\si.ranl:¢ ll IElT\llrnrl in connection with this pi.irchase. Diiyer may furnish property insurance l
lh'l'hlah llh milling policy or insurance owners or summons try inn sever or an lnsurani:o porir.y obtained l
lrorri rlri lnsruranco company authorized to do business rn Tenntma‘ `
Fropertir Ceirerage Purchased $ '
l elect tn: ['rl[] porch s roperty insurance through Sgiler; et _l
EleE supp re ' s a coverage
sittnaturo.' \Q l
r1 you purchase proper-t .ri ranco tn wgn sere, .r. cost .so per stott per vari. rnr a ram or 1 --
. Bolles'e coverage mlghit duplicate existing coverage it Buyer has a residential property
.......r~r.`-.;.';:.'i r,'.cl.! ct" §c[l;::;'i\i]et,:.c[ve;ri;‘g|§hcrosao oneth|o_ ::irllsr;|of th:t:rtatad rriatulritv dltsenol :hleheoiitra:t nhrawh: l
\¢‘Dr.l B t.l tro , Wllltom s rr t 'er's are ii l rmai , i at aiitetto us . -' - - l
iii the event xi e rosa on the property lt :uvur_a. Biiver may i:a'ii:elsElall:r‘s pri:peity insurance coverage ii'. M!MMM__'
any time and replace lt with err alternative property insurance colle furnished w Buyur horn an insurance
company acceptable tn Sellar l.iv ceiling Sdler et the toll-lion numnqr provided or ny writing 56Elei and
providing evidence or alternative covered ii as required admin arraigned to conn'r mceiv=lrler mLE-A `Erust,whl:h her directly or indirectly
Fi=r oddltlvnll deters rela!lrlo la credit insurance nvr=hum through Seliei elensa rerer to the 'Ganerar guam airarm rightsarraimrmnmlr.¢aw.llrr=rgu lmra national
l.'\|orma!icin Sumrnory Fago." the terms on the reverse side of this eon:ioct. and the group aaniliecta or m,,¢i=q", ,,-n,um= tamm bendix ni¢i., 5".;“3|15.,; N°i_,t.otd",
insurance dusi:i|tllrvq other limitations, restrl<:tiei\s. and condii|om. '

 

 

 

ADD|T|UNAL DlSCLi]SUHES Al\l[] EDNTRAL'T TERMS |NBLUDlNG SECUFllTY lNTEFlEST APFEAH DN REVERSE Sl[JE HEREUF Allll] AHE PAHT lJF Tl‘llS Cl]NTFlACT.
llllJTlCE TD BU‘\'EH. DU lllDT S|Elll Tl'llS £DNT§REE _|§}E|FURE ¥UU HEA|] IT DH lF lT C|JNTA|NS BLANK SPACES. 'r'UU ARE ENT|TLED TU A C|JP\' lJF THE

DDNTHABT VUU Sll.illl. UNDEH THE LAW YUU E lilEHT TU FM' UFF ll‘r|

CFIED|T DF THE FlhlA|l!EE CHAHG£. KEEF THlS CDNTP.ACT TU PH|JTEBT YUUR LEGAL RIEHTS.
ACKNDWLEI}_GEMENT UF RECE|PT. Buyei understand§ that the Se|ler will rely upon t_his teetesentatiuri and acknowledgement in accepting Buyer's obligation end

granting credit. Buyer represents rn Sel|er that at the time Buver received a copy ol this con

essential lirevisions nl the iransai:titin. Buver also aclinow|ticlHes re
AEK [lW EDEE HEL‘E|P`F DF THiS HETA|L |NSTALLMENT C£l TRACT AND SEC

FL:QMMC{DLLM

Cn-Ei.iver
NOT|CE.: 500 tavern lldl ror lmoor'ilnt lr\fcrrrim.br\
Rav. 05}05.'1 4 'i”N

05/05/2015
xxx-xx-ezcv mw

 

CON'N' 5

RYSON FRANCINE.

 

B
§y nurherlzad B_eprasentlilve

CUR§@@§%&”§`§ CU§”Y

AD\'AHCE THE Fl.lLl. AMDLINT DUE AlllD BECE|VE A PABTlAl liEFU|llD l]H

rent the contract did not contain an blank s ames for items that are
celpt of a co el [`.GNN'S FllllllNClllL lNF[lHl‘i'l.lli`llDN PHlVABYlNlJT|BE.pBUYER ANl] ED-BU‘|'ER
lllllti AGHEEMENT.

llllllllllllllllllll\llll

 

EX.l

ADD|T|ONAL DlSCLDSURES AND CONTHACT TEHMS

°'"(i ELi*"llrh* *§iiiiiil'ti°°"hn t dr ““dildrl" ddtrihth°d* illi§@"“ “ ll iii l"“*"i
ibm E S' ALQYEL L 5 Tl'l 'l PHMWBHS| C UH E EH.WN AMF H 5 EH U\N|Jlliiii QQA%lLlAl-Y l\il||llllill
AEE|'HS] Tl] SEND TEXT MESSAEES AND]|JH PLACE TELEPHU?IE [:ALLS T[l CELLUU\R lift LAh|DL|NE TELEFHE|NE NUMBERS US|NG PHE-REEDR|JE|J l!il AHT|F|CIN. \i'lllCE MESEAEES, AS
WELL AS Ellll$ lMDE BY kill AUTDMAT!C nullle SYST£M- SlMlLt\l'll-Y. FE|R EABH EMA|L AD|JRESS YUl] FRWIDE T{l SEU.ER. 10\.| AU`{H£|R!ZE LlS TD SEND EMAILS TC| i'l]U A`l THAT
ADURES$` RIEEARB|NB ‘t'l]Llll AECI]UNT.

P'§tthlSE Tlt Fili\'thLll=ll nTlElN l]F FAYMENTS: ill lgoods and services described in eac_h Prior Contract together with goods and services described herein and purchased under this contract are together
referred to as the 'Properryi' Buyer agrees to pure asc on credit the Properiy according to the terms nl this cnatrai:L Fliiyer rorroses to pay Se||er t_he Total el Payments shown or the front et this
contract in ctnsecotive manthfy msiadrraants as indicated in the l’aymen_t Schedutc. Payinonts received whl be applied first to any ate charger a_t you dir hereto be paid. then rn anybdeferr_al charge and
thereafter to the unpaid balance at the Total of Priyrnents. unless applicable tow r uirs a different appbcarioo. ittny amounts remaining unpaid on thc inal payment due date will e doe in toll on that
dare. litho Proporty consists or more than one itern urchased at the same time. ira installment payment shah be a ucoted to art the various purchase obligations in the same ratio that the onginal cash
price nl each item bears to the total cash prices tit di such li¢rrls.

SEEURiTi’ _|NTEREST: Pursuanl 'tb the tennessee law, Boyer grants a security interest in the Froperty end all proceeds of the Prnpeny. each insurance pobcy financed by this contract and all proceeds of

those policies and any intends of insurance premonu, and any refunds ol repair service contracts tri secure payment of tha purchase pace of the Piopeit . |n the event tit deiao|t. Seller wdl hays the

rights nl a sei:urad paryy under arpp|ii:_able law and, following any notice and opportunity to cu_re that rray be required by a p|icabfe tavv. may re omss the ioparty but only il done laivli.iily and without
breach al rtic neacc. riot tiic cut is acid in lotr Bui'!rwil| nat tiltisliir, a cnitiiii. set|,_essigir. lease or encumber the ropeny lescepi |oi i e se_cun`ty interest granted to Setleil without the daller's

Evr‘i]tten[co"noant. Buyer agrees that the debt owed under this contract must be paid even if the Proneity is losl. damaged or destroyad. and any available property insurance proceeds do not pay oll the
e lin tr .

ARBFTRAT|UN CLAUSE: |ri this clau=c, "vve" and 'os`_mcait_ Sailer and ils.atliliata§. subsidiaries unployees, ofliceis, directors agents. seruiceis, ar assigns it 'llirpute” is any claim, dispute cir
controversy arising |rom or rruating to this iligreement. including without bmtation disputes relating to the l’roperty. this Agtrrement, other documents yeo sign or are provided any clairo, dispute or
controversy alleging fraud misrepresentation any other claim. whether oridei cons-non law, equity, rir onitai ederall stata. or local law _oi rogelatia_ri. a_ny ispula_ahout collection activity we latta
regarding monies owed under this hgreement, disputes about the scope and validity ot this clause other disputes as to matters sub act to’arbitr_.atron. and disputes about the enforcement er
interpratatinn of any other part of this reamenl. i’eo agree that upon your election or our election, any lJispute shall be resolved exclusive y by harding individual arbitration nrbitrati‘on shall ha by t_tie
t\maiican hibitration dissertation l'AAA' . The AM will apply its consumer roles iii eflect when the claim is filed. niteinoiively, with our consent you troy select another arbitration association end its
rules. lJne arbitrator will arbitrate the Disputei the arbitrator shall be an attamey. retired rodgc. or arbitrator ex erie_ricert in consumer H.'ianre aiid debt coltoction. Thc arbitrator shall be registered and ii
good sraad`v'ig with on arbitration associationl The arbitrator shall apply this clause and the roles ot thesuecte arbitration association

Arbitrotion will be ln an individual basis, notes a class acticn. Yau waive your right to be a class representative nr class member regarding a_ny claim you i'r_ray have against us. lou also waive eny right
you may have to atty consolidation uf individual arbitrations. if we sue in court recollect anilunts you owe. you agree that an lcounterclaim you may bring in any such action shall be broughton an
individual basis only ann notes a class representative et class member. This paragraph is salaried tn below as t e 'Dlass itct:on aiver.'

lhis arbitration clause does not waive any ol your rights and remedies id ursoe a claim individually land not as a class actionl in binding aibitrllioh.‘Uritess the arbitration or aniration's roles re uirc
otherwise arbitration costs ana leu will e split equally ir to 3500 each ,herealrer. Sel|er will pay _all arbitrator'_s costs and fees subject to reapportionment iri the awaiil. S tar wdl pay all such aes
necessary to ensure that this arbitration clause is enforced le. llnless inhibited by law iii tha arbitration _orgarroatiriii's roles the arbitrator rrey award or apportion arbitrators iees. attorney's lees and
costs The arbitrator ma riot award relief in a lonri cir eniaont not a owed by law, Any arbitration hearing witt talre place naai’yo_ur_ras_idenca_. This_ arbitration clause shall be overnad by the Fade_ial
Arbilrellotr A:t, end not yeny slate law that might otherwise apply. Ji.rdgmen_l on the award maybe entered in any court with yutisdiction: this arbitration clause and Class Actt_on Waiirar shell survive
the termination payot|, ass' ninentor_tiensler o this agreement lt shall also inure to the benefit ol and be bindinglon each ’party and_thei_r iupectivc beirs, successors unit essigris. ll an_y part_of t_tiis
arbitration clause and Elass ction Waiver rs round b a court to be onenlorceable, the rest remains enforceable lt t is Class titan t’laivar is found by a coon to tie unenforceablel the entire oibitretiori
clause shall be unenforceable Notirrliiisianding the oragning, each party retai_ns the il lit to seek relief in a ansell cioiii'rs court far disputes cr claims within tha scope af its]urisd'iction, but any such
lawsuits and counterclaims will be subject to the Elass Action lt‘t'eiver in this arbitration c losa.

toll MAY LiFT UUT UF THES Clrt_USE. Te opt out ot this Arbitratran lllause, send us a notice that you do nor want this clause to ap ly to this Agreament. Frir your o t out to be allocdvo. you noist send

 

 

 

yooé.op:t out noticentfiy the following ad drosa, by registered mail, within id days al this hgreement: Corin appliances inc., 4055 Tec nalogy Parest B|vrt.Suite lt|, he Wooil|ands, lil. ii‘ 51 Attentiori:
re it l " iceri

UTE CHAltliE: |f a scheduled installment aymant is not paid in lott upon the lltrli day alter the scheduled due date, yuu will ba charged either 55 it tire hsla|lmerit payment due is i25 oi |ess. or $tD il
the installment payment due is mere than 2 .

HETURNED PAYMENT EHAREE: Boyer agrees to pay a $3[| lee it any check or other instrument tendered as payment is returned er dishonored

FREFMMENT: Buyar ma prqray the unpaid balance of this contract in lo|l or in part at any time before maturity. Partial prepayment will nntlexeuse payment o|' any later installment Upon prepayment iri
full er il the debt is a:ce erated after de eult, buyersbe|i receive a leland or credit in an amount that represents at_least irs great a proportion pi the inance charged alter first deducting there iranian
acquisition costner to exceed the sum el litteen dollars ttlii.tllll, as tba sum el the monthly time balances bcg~iining orta ll month alter prepayment i's made bears ta the sum of all tire rrioriihly tt_rrie
balances under the schedule alpa meets iii this cnritiaci. ll the amount of the ielorid or_ credit is less than_ one_dollat_ t l.l_llJl. no retired or credit will be made. |n addition, deller shah be entitled to receive
any proceeds iir refunds at piapai insurance premiums from any insurance ccmpeny issuing a policy iri conjunction with tire debt and soon amount shall be credited to the debtor refunded

DEFERRAL CHAHEE: Belore ur alter delau|t, Seller and Boyer may agree in writing to a deferral di ell or perini one or mom unpaid installmenis, and Sel|er may make and collect a charge not eiiceedin
the Annoal ?ercentage Rate disclosed on thalront sid_e of this contractl apphed tn the amount or amounts deterred lar the period cl deferral calculated without regard tn dillernnccs in the lengths a
m:intlrs, but proplortionally lot a pari ul a ninnth. counting each day as one-thirtierh_ot a _month. lhe_detena| char a na.ist be paid at the time it is assessed |l air installment is riot paid within 10 days alter
its due ilatte,hsedeyJ may unilaterally grant a deferral and drake the charges as provided iii this section. but no dc cital charge will be made lai a period after the date that Se||er elects to accelerate the
maturity o t c e t.

AEGELEHATJUN llFUN DEFhl|LT: lluyer shall be in deiaolt hereunder if: Bu\yer fails tu'pity an scheduled installment when due pt perform any of the Bi.iyets other obligation hereondcr. oi Se||er believes in
good laiti~i that rhe_otosoect vt Erivcr'a yayiiiiirit ui performance isi a'irc t it tiovci is in de ao|i._Sellei may. at its oiitior1 following any nance and oopoituni_iy in tu re that nray be inquired by applicable
aw, declare immediately due and payab a the entire unpaid balanced this contract less any credits cr refunds al unearned Finance Bharge or insurance premiums as described above under the paragraph
entitled "Prapnymeni". n the event al deiau|t, Boyei also a rees that Sellei may. at its option and lollowing any notice and opportunity to cure that rriay be required by appbcalrle law, terminate any
insurance contracts purchased through Se||er tin obtain ielon s of unearned charges le reduce what Bt.ryei nvves under this contract.

CANL`ELL.\Tltlh| tlF |tilSllitANlZE AN|J HEPAlR SEEV|EE AGREEMENTSt in the event Buyer defaults on this contract which results in subsequent charge oll ot the contract by the SeEei, tire Se|ler may. at
itt dittittrtr Wilhdut notice ut dcmttlid. add Euycr hewitt authorilcs Scllcr to, cancel atty existing insurance pll:r:ies split by Sellereridlor repair service agreements purchased with this contract tri the event
cit insurance ol'iuy andioi repair service agreement cancellation any premium rciunds will be applied to the balance of this contract Aiiy amount remaining alter rena mental this contract will he
rcionded to oyer. il at any lime the Boyer elects to cancel the insurance policy or repair service agreeinerrl. all refunds due under the policy earlier agreement, as appicabla, will ha credited ta the
contracr.
MlStlEl.LAhlEulJS; buyer represents to Si=_tlei that Buyer has not received an airtu_rislon of credit from any source other titan Sellor lri connection with the purchase ril the Propertg. Eoyer agrees that il
Seller fails to i-_rercise any ol ita ri bts upon detaiilt. arch failure shall nettie considered a waiver at anon beliefs r`r hts vrith respect to such default or o any rights upon any so eguent e|eulrs. boy
art ul this contract contrary to t c law irl Tennessee shall not invalidate other arts of this ccntract. oyer and S ar agree to comply strictly with applicable laws and loither agree that Seller's rights
lot may not be exercised except to tire extent pama'tred by a plicab|a lavvrl ibi wit be construed so as to coirpry with applicable |aws, and tci are limited y applicable lavvs io the errant such laws nor
belavvl'olly walved. linder nn circumstances will Boyer ever a required le pay e Ftirance Charga or other amount iri excess ot what the law allows this contract shall be governed by the laws of the tate
al Tenne.ssee and applicable ledeia| faw.
Tlie Properi_y is bought loi use primarily lor personal lanri|y, or household purposes and will he treat ar the residence cl die Boyer. Buyei agrees tri pa reasonable attorney’s rees tour riot iri excess nl 1515
ol the unpaid debt alter delauitl il this contract is referred for collection to sir attorney whri is not a salaried employee of Selttrt, and court costs and rsbursemenis as adowed by law.

ALL Pli UP£RTY lS PUHEHASED WlTll[ll.lT EXPHESS lJR IMPLlED Wi!tRitAlill'lES FHDM SELLER_. EXBEFT Tl'iLE. SELLEF. U|SCLNMS ANY H.NU llLL WAl'iRANTlES. lNGi.|lD|NG, t't'|TllUi.lT llMl`lth[|H,
WAHRANT|ES lJF liiERCHANTABlL|TY Ahf£l FlTNES_S FDR A PART|CULAR _FUF_tPlJSE. This provision does not affect any applicable manufacturer warranty. |n no event shall Sel|er have any liai:iiity |or
consequential damages lor the usa al er any detector the Piopctly unless this disclaimer is eat permitted by attplicablolavii.

NDT|CE: ANY HOLDER OF THlS CDNSUNIER CHED|T CDNTRACT fS SUBJECT TU Jl-'\Ll. CLA|MS AND DEFENSES WHlCH DEBTOF\
CDULD ASSEHT AGA|NST THE SELLER OF GOODS OR SERV|CES OBTA|NED PURSUANT HERETO OH WlTH THE PROCEEDS
H‘s:'I'/KEO‘Fl RECOVERY HEREUNDER B\" ?HE DEBTDF| SHALL NDT EXCEED AN`|OUNTS PA|D B‘t' THE DEBTClFl HEREUNDER.

 

 

 

 

 

 

_PRlJF_EHTi' HET UENS DR EXE,H hNEES. Buy_er agrees that the l`-‘rapert_y may he returned pr exchanged onl in accordance with Setlor‘s published fletuin & Eschange Po|icy train time tc time in eiiecr.
including payment al any applicable restoriiirig tee. ll o return results in cancellation of this contract and oyer is doe a refund of a down payment tit other emount. Sallei may apply the amount of the
refund to the nppllcab|e_resrncking lee if the lea is nol paid item other funds et the time the Prapan is relumarl. and Buyer i_eri|| [eceive the excess emoont. if any. |f the restoi:hing |'ee elceeds tba refund
amount. crri no refund is owed, Boyer agrees to pay the amount al the restricting lee upon return o ttie Propeity end the obligation will survive tha cancellation of this contractl

Pilll`l|diL R£TUHNS: il this contract finances the purchase ol_more than one item ul Prnperty, and Buyer returns one or nrore. but not all iteins, in accordance with Sellei's returns eity, Eo er will receive
a credit to the pey_oll balance under this contract for the portion ot the hmi_iu_rit Financed represented by the purchase price al tha resumed iterri[al and the sales tax and i'-inance Clleige attn uted to these
arritiunta. Buyctrwi|| also receive cre_idit lirr the unearned portion of the credit oisurarice remi_oin added tn the contract wirch was attributed to the retumad iteinlsl. ll Boyei also cancels ang_scrvice repair
agreement retetnig to the returned iiernls_l. Buyer will receive a credit tor ary unearne service repair agreement fee if pern'iitrad by. and in accordance with. the terms el that agreement ha aggregate
credit lar the icromed rten'itsl will be applied to the final installment|sl under this contract initio inverseoider or maturity unless applicable law requires a different application Eiicept lot meatlei:ted ian
insta:ymentlsl, the credit will not be applied to cure any past due lrrioonts owing under this contrect. ot result iii the redaction rif future monthly payment amounts or postponement of scheduled lutuia
insta menia.

FL|Rd_NtStilhlii DF |.`.liEU|T lNFllFlliiltiTlGN: Sellei may report information about your account to credit bureavs. Late payn'ierts. missed paynieitts. or other de!aults on your account may be reflected in your
t:rE it rcpdrl.

ELEBTRDNIE CHEEK CDNVERSll]N: When you provide a check as payment you authoiire us either to use information lioni your check to make a orie-tii'ne electronic lund transfer lrom your account iii to
pmceas as a check transaction

ASS|GNMENT

_FDH VAl,llE FlEEElleD the Se||er hereby sells, assigns and transfers to firing §rlydt l5 LE a linda L|'g?y`tgd gartgar§ly'p l”Bssr'gEca'l lai all al its rightsl title and
_inlerest rn and to this cont_rar.,t,liila|| of ilsyrtght. title and interest in and tpt e t_n a te ness avi,ance are yor pays e eieuir e_r and (cla|l of itsrighl. title and
interest in andre all security interests provided haiein, including ali of its r_i he title end interest in and to the Pro er y, together wit a|i_moric s now aird hereai'ter
doe and or to became due thereon. Se|ler has retained all servicing responsi i|ities. Un|ess Se||cr. Assignrre. or Ban no tires Boyar otherwise allpayments under this

contract must tie made to Se||er.
The undersigned warrants that the preceding paragraph signed by the Boyer named on the reverse hereof is accuratef complete and up-to-date iii all material
respec s.

SUl..D ASS|GNED AND THANSFERRED ?G
CONN CHEUET l, LP by C N‘N APPL|ANCES. |NC., dba CDNN'S

Ai.rthorized Si nature of Conn A liarii:es. lnc.
§295 CC age Streeptp
Beeumont. Texas 77701

 

 

 

 

Ti\i l iiiiiiiiiiiiiiiiiiiiiiiiiiii

r-_-- CONN APPLIANCES. lNC.

 

Fuii Name ol Buyor

DAVIS, VERONICA K

i:o-Bir\iar

 

 

am orr go aj_z_o 15 0 323 3 525 RIVERDALE ievo S"°“‘““°'"‘ 1 o 04 wEsTi~iORE cv
MEMPHIS °""'5"‘“ MEMPHIS . TN z'P

Aaci.r.ig. APPROVED APP TENNESSEE 33115 Taiaahoner'snema

sargean BI_tYSON FRANCINA 9 0 l / 5 5 6 ` 0 2 4 7

lner;it:i_No.lGl-Dz'?€‘lBSl€/OO].

 

 

 

38106
901/eo9-5752£'"*"°”““‘562/342-5009

 

BlWer and env Ce-Buyei are reieried tit itt this contract individually and collectively es 'Buver", 'vou", or "vour". and includes their heirs. personal represenieli\ies. end executors. ll this contract is signed by a
Bliy€l’ and a Cii'EuYBi. each aglees to keep eli the pinrnises iii this contract even ii the oihei does nol. Eonn AppHences, |nc. is referred 1e as 'Se!ier" cr '0ur", and includes all iii its successors end essi'gns. Tiris
contract mar be assigned and transferred iiil Selier, iiut Beyer may not assign or trensier irs rights or obligations without the prior written consent ol Se||or.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

'icruan. Lai Na. Faataiy Nn. cqia. m siu ARTici.es Pnice il
i
l 4753 METRO RED SOFA 709;99
1 4752 ME.`TRO RED LOVE SEAT 689 199
l D_]'_E_I_iIVERY STANDARD DELIVE_R_Y C 13 9 , 9__9_ _
.
i
l
i_iianufacturero warrentv. where applicable will lie provided separa1e|vi TOTAL 1 5 3 9 9 ’,'
WT -__ '--r'“~-___- ~_'-"-‘_--m-
cibmE%EJsiisl:i`i:[;ga_|li§i}§|i_liui:|[s[lc.°iu£~ll}§§ni_llfliiEil\' SEl.l.S film THE U||UERSiEJllEU Bil\'EB l'iEHl'Bi‘ FUBEHAEES THE ABD¥£ ilESCR[BED .'RDI‘ERT¥ SilB.lED'i TD Ai.l. iii THE 'iERiilS Aliii SALES TAX l 4 2 4 4
TnuTi-i-iN-LENDING oiscLosunE sTATEivi aNT lTEM'ZATlUN iii AMU“NT F"~i*'“'=ED ,
F¢l\é\iR|VClJEi;\“|_.rAGE §lg£aig§ ?mount Tlta| iii Fe\'i'nents Totai Sa|e Prii:e 'l- iith Fiilii iiild\ldiii|l 5!|11 illi l$ f l- 6 3 2 - 4 1
induced The amount ou The total cost 01 'IIGE|VEDB'
HATE we donor The amount 91 wm have aig wm pu-,chase a.c.tsii norm i=nriiiierir__ j s 14 0 . 0 O l or
The cost at amount the credit provided aug Y°l:-' have F‘“ `cl'E.d'\ b_mgg§m 5 .|n;s:magi
your gregg as a credit will cost to you cir on your m: r:a’l’“; ass g‘:#:'"i?r¥";:; f
veariv rare. Y°“- behalf- §c§edu,,,d_ s pay ° 2.1ori\toriviiintiiirirri ia + il ;$ l 4 0 . 0 0 d
-AM o.urii=nio anitiictorciisri iaioeii -?.i s l 5 4 2 . 4 J_'l
S our ! i_
zo.se% s 452.89 s 1542.41$ 1995.30$2135.30 _UE…$
, FiiiAiiS§ CHRREE HEFUND $ .
Your payment schedule will be: sumnmg£mum s i
Nn.olFa\irnmlr limourri olPayinoril: When Pavments are Due
TDTM FlNliN[}£ EHABEE REFUN|] $
M§U_.M_» and file citron Lirtiiis.irerurio s
_
_3 0 6 6 . 5 l __l_i_'§p§£kiboetei rriiiiaurri.rii:r 5
Becuntv. ‘i'ou are giving a security interest |n. PMP£RTY|NS_REFUND $
X the goods or property being purchased avail imm rim ltv s
the goods described iri i=rii:ir Contractis.i# u E M§MD
|a_felte %l;rergeh: :iil Fgcé\ed:|e‘d ir:stel|rr'i|e|nltl pagmantdis_‘nhot p$aéd"intgu|il upo`i|'i th[nniDrh day d "-MT B*LANEE'FWDH cuNTHi"ET $
`er esceue ue ae.ouwi e:areeier enstarn l
§ 525 nr lESS.YD! 510 ii the ingta||rnen‘i pavmc%t due is more than $25. g paymen us SUB1DTAL 5 154 2 - 4 1
raomerit: ouma rea o debrea|.ll o a if dot i, 'llb
§ntiit|evd to a retund or gore xiii `t'h:rFirir-Jr\i:e ij argi‘el ali\g uvngarnve°d'|ins?.irar?cad yprdfr?ti:urvx|. a A|'l' |NSURANCE cHAHGES P'Nn Tu le“BAN[:E EDMFRN|ES
ee vnui contract documents for an additional information chem ncin e men:, delauli, - 1 l
any required repayment in lull bet`dre the scheduled date. propayiriienyt refunds and c`omm minimis mo w is l |
penainaa. -¢i.i:iirorr i.ir:iiisuiririce s NONE l
rNsuRANcE; credit life insurance credit aisabiiiry insurance and_ciedic involuntary 'r.crri:oir oisoeiuriirisi.iaiivce s NONE l l
unemployment insurance are not require m obtain credir. and will riot be provided unless 5 H _______i
}'Ou Srgr\ and egree_to pa _t_he additiona§ cost. Eu\,'sr's decision to accept or deny credit 'i_ BEEHELWMEU |N£uiimg{ $ NONE r
lie inst-erHDE. Cl'Bdl'l_=i!SH I|lrv |r\S\.lrar\ce, or involuntary unemgicivrnent insurance is nat a `
factor in Soiinr's decision tci approve tire credit extended by 1 is centact. 'q.PiiiiFEi"lT‘ilNSL|iiAiiC‘:' 5
` TvPia _ Pnienriuivi siGNATuFrE i
cnaoir ' i'.",;`*éit Uid° "°‘ “'a'“L' < r.i¢.i mr . n rem oriien i:iiAeoes s l
i.iFe NONE lc;vién]rv§riiiia nor wanda
` e. mount ririoiiicee ii * o » 51 $
g DrT | want i:i,ldcr not wenll:i . § l
L|FF§EANQ NONE Bi.iyer < l 5 4 2
CRED|T i want D.fdo not wanti:i
D|SAB|L¢TY NONE Cn»Buver i|i'rc on|vl HNMEE EHAREE a 4 5 2 _ 8 9
BBED|T i wana i:ifdo riot want i:i
‘ ililluL|.|N'iiill'F s
l uiitriieiomtrir NONE BWE, < T°m°mw£m l 995 . 3 04
i |Biiyei Dir|yi l l
F'roperry insurance le required ln connection with this pulchese. Biiyer mayl furnish property insurance i
through nn chilling policy of insurance owned er controlled dv tire Biiyer er en insurance policy obtained l
imm an insurance company authorized to cio business in ieni-imee,
Froperty Co\rerege Purchased S
l elect to: iiil;| purch e ropertv insurance through S_aiier; or _-i
iZIlH supp rr: e ' e coverage
Signeture'_ `Q ‘
ii voir purchase propert n ro.rrce th ough Seie. w cost 30 per 8100 prrr yonr. for a tc-.al oi
. Sol|er‘a coverage might nupiir.ara entering coverage il Buver has a residential property
" ' iii '»"..:“i:'i:i“iii;i:i:i’::"mmdirwin“"'“’.i"i:“,"';iii'i:'“; l
ii \ , nies rrs. erem:rvore o mar.soi s a ii ue . ¢- 7 7
ar the deem give lose orr rha properw h cnvere, Buver moy cenceiisesil:rce prdperrv insurance coverage et _'NMMFM_'M'"HW'M__~_‘

any rima end replace lt with on alternative property insurance policy rurniehed by Buvor from err insurance
company acceptable in Seiier hr ceiling Sol|er at the toll-free number provided or ny writing Selier end
providing evidence nl alternative coverage as required above.

Fcrr additional details relating to crueit irsi.rrar\cc purchased through Se|ler please reler in the 'Generai
lnfurm=\iurl Sun\lnl\rv‘ F'ago.' the terms on the reverse eide al this contrect. end rim group carrillcala ol
insurance describing other " i ' , enid

 

 

 

 

 

This instrument is assigned
as collateral to Bank of Arnerica. N.A.

ADDlT|UNAL D|SCLE|SUF|ES AND CDNTRABT TERMS lNBLUDlNG S£CUH[T¥ |NTEREST APPEAFi iJN FiEli'ERSE S|DE HEHEUF AND IiFiE Piii"ii UF THlS CDNTRACT.

NDTiCE TU BU¥EH. l]i] |‘i|lJT SiGN THiS CDiiiTRi-'\CT BEF|JRE YDU HEA|J iT l'li\ |F |T CUNTA|i'iiS BLAiliK SFACES. Yl]li AHE ENT|TLED TD A CUPY i]F THE
DDNTRA['.T YiJlI SIGN. UNDER THE LAW YUU HAVE THE iiiEHT TD PA\' UFF illi| ADVANCE THE FULi. AMUUNT DUE Mii] RECEWE iii PAP¢T|A|. BEF|JND i]Fi
L`,HEDiT DF THE Fli'li.i\il|CE CHAREE. KEEP Ti'ilS BDiliTRACT TlJ PRUTE[`.T YiJUii LEGAl. RiBHTS.

AEKNDWLEDEEMENT DF RECE|PT. Buyer understand§ that the Seiie_r will rely upon this representinioo and acknowledgement in accepting Briyer's obligation and

rantiii credit Bu er re resents to Seller that at tire time Bu er received a co nl this con i d
§%entigl providenva tlt% transactionl Buyer asu ai: nuw|ed de receipt oi§Ecco§§|_i|i_;'CBNN'S F|NANE|AL li\lFiJHMATiBN PR|VACY NDTIL`.E_ BUYER AND BiJ-BUi'Eii

llllllllllllllllllM

| k
K iJW EDEE HECE|PT DF THiS RETA|L |NSTALLMENT 60 THAET AN|J

   

     
 
 

OB 05[2015
XXX-XX-5247 °“TE

 

L`.u-Buver
NOT‘EE: S'ee ruvmle l|do Ior important |ulo'rmctinn

ract tire con rent

ABREEMENT.

CONN' S

BRYSON FRANCIN.E
Bv Aurharized R_ti'p_riW_-'

Flev. 051051'|4T'N C®RF@MY§ CB§SY

id not contain any blank spaces for items that are

 

ADD|TIONAL DlSCLOSUHES AND CDNTFfACT TEFfN'fS

co EQ mpa§gyyri§$@@\ cougng gyrtp‘§rt§gd_vs il_vus§tfi@§b m@tB!i&Byéli Qiirtt’ftr'f'rinSInc if? iersillroo)lfoifknr
AN|§ME SH A. El RES TB 0 AQ ll MH Slfffff Cl]NSEllfT X HEQSI.\' ll‘ilf!LlllJES Al.l HBR|ZAT|DH Fl]R SELLEH l,Al'llJl['lR El AFF|tlATES AthiDll
AGENTSl Tl`l SEfil|J TEllT MESSAEES AfilDl'DB PLACE TELEPffl]l'ilE flAllS Tl] CEf.LllLl'tR 03 thffl]f.fblE TELEPH|J|'JE NUMBERS UE|NE PRE-REC|]RDED f]ll ARTlFleAL \foBE MESSAEES. AS
WELL AS ErtLLS Ml'il]E H\' Alll AUTDMAT|B D|ALflll[i SVSTEM. SfflifflLl'iflLY, Fflff EACH EMA|L ADDRESS YE|fl PfflefffJE TC| SEl.f.Eff. YOU lfl,l‘l'llElRtZE l_lS T|] SEN]J E,MA[LS TD Yn!.| Jf.T `l’HAT
ADDRESS RfEBAffE|ll'ilfi Yl]llfl ABCf]LlNT.

FRDMlSE TD PlellLLthA`i|flll| OF PAYMENTS: All odds and services described iri each Prior floritrect togethar with goods and services described herein and purchased under this contract are together
referred to as the 'Property.” Br.ryer agrees to pure esa on credit the Property according to the tarrns_of this contract. Buyer ronoses to gay Seller t_he Total of Fa merits shown of the front of this
contract in ccnsacurive monthly installments as indicated iri the Paymeir_t Scfredulo. Poyrneots received will _be applied first to any ste charger ai you desi nate to be pard. then to any deierr_al charge, and
thereafter to the unpaid balance or the `iotal of Payrnents, unless applicable law re uires a different application An amounts remaining unpaid on the ioa| payment due date will be due in full on that
date ll the Property consists of more than one item yurchased at the same iiitie. eac installment payment shall be a oceled to all the various purchase obligations in the same ratio that the original cash
price of each item bears iii the total cash prices el al such items.

SECURlT'f fNTEREST: l’ursuatir to the Tennessee law, Buyar grants a security interast_io the Fioporty and ali proceeds of the Ftopeny. ear:_h insurance policy financed by this contract and all proceeds of

those prhcies. and any refunds of insurance prcrrirurrrs. and any refunds of repair service contracts to secure payment ol the purchase price al the Propeiyy. in the event of defau|t. Sirflar will hav_e the

rights of a secured paryy under a pliceb|e law ond. following any notice and opportunity to cure that may be renu|red by applicable law, may re assess the rnperty but only il done lawfully and without

breach of the peace . nti| the ebt rs paid in full. Buyer will riot transfer, abandon sel|, assigu, lease or encumber the mperry [except fort e security interest granted to Sellerl without the Seller's

yvrtilrt_enfci|rtnsent. Buyer agrees that the debt owed under this contract must be paid even ll the Froperty is lost. damagod, or dastroyed. and any available progeny insurance proceeds do nor pay off the
E fill ll .

ARBF|'RAT||JN`|L"iAUSE: ln this clause ”_iive' and "us' mean Selier and its_affiliate_s, subsidiaries employees, officers, directors, agents, seivicors, or assigns. A ”Dispur_e' is any claim, dispute or
controversy arising lroin or relating to this Agreement, including without initiation disputes relating to the Pro erty, this Agreement, other documents you sign or are provided. any claini. disputo, or
controversy alleging fraud. misrepresentation any other claim whether under common lawl equity, or undar ederal. state, or local law _pr regulationl any repute_about collection activity we take
regarding monies owed undar this Agrecmerit, disputes about the scope and validity of this clause, other disputes as to matters sub ect lo_ arbitrationl and disputes about th_e enforcement or
interpretation of any other part ol this ll resident ‘fou agree that upon your election or our election an_y l.l_ispute shall be r_esalverl_exclusive by binding individual arbitration._ilrbilration shall be by l_he
american l'trbitrerion association l"AAA"]]. The AiiiA will apply its consumer niles iri effect when the claim rs liled. nliemotrvely, without consenti you may select another arbitration association audits
rulcs. Gne arbitrator will arbitrate the Dispiite. The arbitrator shall be an aitorney, retired iudge. or arbitrator er erie_riced in consumer finance and debt collection The arbitrator shell be registered and in
good standing with ab arbitration association The arbitrator shall apply this clause and the rules of the selects arbitration sssociatmn.

arbitration viil| be on art indlyidu_al basi_s, not as a class action l'ou waive your right to be a class representative or class member regarding a_oy claim you ri_tay_have against us. \'ou also waive any right
you may have lo any consolidation of individual erbitrarions. ll vire sue in court to collect amounts you owe. you agree that ao counterclaim you may bring iri any such action shall be broughton err
individual basis only and not as a class representative or class member This paragraph is referred to below ssi e 'Elsse itct:on aiver.‘

Th'rs arbitration clause does not waive art nl our rights and remedies to pursue a claim individually land not as a class actiool iit binding arbitration Unlcss tire arbitration o;ganiralion's rules re ulre
otherwise arbitration eosts_ and lees will e sp renually u to 5500 each. Thereafrar. Seller will pay all arbitraror's costs and lees subject to reapportionment iii the award. 5 lar will pay ali such ees
necessary to ensure that this arbitration clause is enforces le. llnlcssyrehibited by law or the arbitration organizations rules, the arbitrator may award or_ apportion erbitrator's fees. attomey's fees and
costs. The arbitrator ma not award relief fn a form or amount not a owed by law. boy arbitra'u'on hearing will take place near_your dardence_. This_ arbitration clause shall be governed by the Federal
Arbitretiun ll:t. and not y any state law that might otherwise opp|y. Judgman_t on the award may be entered in any coun with luristlict`ion: Tlus arb!tratio_rr clause and filass fiction Waiver shall survive
the terminationl payofl, assi omertt or transfer o this rtgreeo-ient. lt shall also inure to the benefit of end be birtdin _ori eacbyiai_'ly and_tlieu respective heirs. successors anrl assignsA lf an_y part_of this
arbitration clause and Eless tion Waiver is found by a court to be unenforceable the _rcst remains enforceable if is C|ass ciion Warver is fouod‘lty a court to be unenforceable the_ontira arbitration
clause shall be unenforceable Notrrvitlrstaiidlng the oregoing, each perry retains the n hl to seek relief in a small claims court for disputes or claims within the scope af irsjurisdicuon, but any such
lawsuits and counterclaim wdl be subject to the Class Actioa Waiver iri this arbitration c suse.

l|JLi Mb‘f fJPT flUT fJF TH|S ELAHSE. l'o opt out of this l\tbitration Clause, send us a notice that you du riot want this clause to apyi!y to this Agreemeat. for our o tour to be effective you must send
our opt out notice to the following sddres, by registered mail, within 14 days of this llgreemerit: fionn Applaitces, lnc. 4055 Tac nology Forest B!vrl. Suita lll, he Wood|ends, Tff. 77 51 Aitenriori;

 

 

redit Bompl}ance Dldcer.

LATE EHliHEE: ll a scheduled installment ayment is nor paid iri full upon the fifth day after the scheduled due data you will be charged either 55 il the installment payment due is 325 or |ess. or $lDil
the installment payment dire is more then 2 i

RETURNE|J Pri\'llilElllT ltHllllGE: Buyer agrees to pay a $flfl fee il any check or other instrument tendered as payment is retirmed or dishonored.

FHEPA¥MENT: Buyer may prepay the uri aid balance of this cn_ntract in full or in part at any time before maturity. Part.ia| prepayment vin'll not_ercuse pay_rnent of any later installment Upron prepayment iri
full or ll the debt is acoe crated offeree ault. fluyar shall receive a refund or credit in an amount that represents at least as great a proportion of the fi_rienco charge. alter first deducting there from an
acquisition cost nol to exceed the sum of fifteen dollars l$l§.l:tl]l, as the sum of the monthly _t'u'na balances bog`a'ining one ll month after prepayment rs made bears to the sum of all the monthly time
balances under the schedule of cs merits 'io this oontract. lt the erriount of the refund or credit o less then one dnilart i.€l|]l. na refund or credit will be made. lr_i addition Seller shall be entitled to receive
any proceeds or refunds of prepai insurance preuuums from any insurance cci'rtpany issuing a policy iri conjunction with tl'is ceat, and such amount shall be credited to the debtor refunded

EEFERRAL EltllflGE: Eelore or after default. Seller and Buyer may agree in writing to a deferral of all or parr of one or n'srre unpaid installmenls. and Sdlar may make and collect a charge not exceedin
the nnnual Fercentage flare disclosed on the front side of this contract. applied lo the amount or amounts deferred for the period of deferral calculated without regard to differences in the lengths o
monthsd but pioyortionally lor a pari of a rrionthl counting each day as one-thirtieth of a morrih. The_defenal charge must be paid _at the time lt is assessed lf an instalment is not paid within id days alter
its dire datfe.hal`.er]le|r1 may unilaterally grant a deferral arid malie the charges as provided iri this section but rio deferral charge will bo made for a period alter the date that Seller elects to accelerate the
maturity o t e e t.

AC[ZELERATlDN LlPl'lfl| DEF#.ULT: Buyer shall be iri default hereunder il: Euyer fails to pay any scheduled installment when due or perform any of the Buyers o_ther obligation hereunder, or Seller behaves in
good faith that the prospect of Buyer's gayment or performance is impalre .f| Euyer is iri de ault.r Si!|ler may, at its optior.. following any notice and opportunity to cure that may be required by applicable
aiiv_, declare immediaiel due and payst the entire unpaid balance of this contract less any credits or refunds of unearned Frnance Charge or hisurani:e premiums as described above under the paragraph
entitled “Preprryment'. the event of defaulr, Biryer also a rees that Sel|er may, at irs option and following any notice and opportunity to cure that may be required by applicable law, tarrri'roate any
insurance contracts purchased through Sdier to obtain ielun s of unearned charges to reduce what Huyer owes under this contracr.

[IleCELLdTllJlil DF lflfSUllAlllCE AND REPA|il SEFl‘JlEE AGHEEMENTS: ln the event Buyer defaults on this contract which results iii subsequent charge off of the contract by the Seller. the Sel|er mcy, at
its option without notice ar demand, and Buyer hereby authorizes Seller to. cancel any existing insurance policies sold by Sel|er andlor repair sarrn'ce agreements purchased with this eontract. fn the event
of insurance olicy andlor repair service agreement cancellation any premium refunds will be applied ro the balance of this contract. any amount remaining alter repo ment of this contract will be
refunded to uyer. lf at any tone the Buyei elects to cancel the insurance policy er repair service agreement, all refunds due under the policy endiur agreement as app rceble. will be credited to the
CDR[IBEI..

MlSEELLANEtlUS: lluyer represents to Seller that Buyer ties nor received ln extension ol credit from any source other than Seller iri connection with the fpurchase of the Fiopert . Buyer agrees that if
Se|ler fails to orercise any ol its ri hrs upon default. such failure shall not be considered a waiver of angel Se||er's rights with respect to such default or o any rights upon any sir sequant defaults Airy
art of this contract contrary to r e law of fennessee shall riot htvalldate othe[ arts of this contract uyer ond_ Sel er agree to comply strictly with a§phcable laws and further agree that Sdler's rights
flat may not be exercised except lathe extent pemutted by a glicable law, fbi wi| _be construed so as to comply with applicable laws, end tcl are lin'eted y applicable laws iii the extent such laws may riot
be lawfully waivad. Lfnder rio circurristancu will Boyer ever e required to pay a Frnance Cbarge or other aniouct in excess of what the law ollows. This contract shall be governed fry the laws of rha tate
of Tenriessee and applicable federal faw.
The Property is bougrht lot use primarily for personal fami|y. or household purposes and wdl be kept at the residence of the Buyer. Buyer agrees to pa reasonable attomey's fees fhut riot in excess of f§te
of the unpaid debt a rer deleulrl if this contract is referred for collection to art attorney who i`s note salaried employee af Selfar. and court costs and isbuisemiints as allowed by lew.

ALL FRE|PERTY lE PL|HCHASED WlTHUUT EXPRESS f]ff lllfll’LlElJ WARHANT|ES Fffl:lM SELL£R, EXEEPT `i'|TLE. SELLER lJlSCLAlMS AN'{ AND ALL WARRANT|ES. lNllLll|]lNE. Wi|'l'ff]ilT LleTATlUN.
WAlffiAhl’l'f_ES UF MERCHANTAB|L|T\' AN|J FlTlilESS FUR lt PART|CULAH FUHFUS_E. `ilr'ts provision does nor affect any applicable manufacturer warranry. fn no event shall Seller have any liability for
consequential damages for the use of or any defect in the Fropeity unless this disclaimer is not pemutted by applicable lavv.

NOT|CE: ANY HOLDEH OF THlS CONSUN!EH CFlEDIT CONTRACT |S SUBJECT TU ALL CLAlflflS AND DEFENSES WH|CH DEBTOF!
COULD ASSERT AGA|NST THE SELLEF\ OF GDODS UR SERV|CES OBTA|NED PURSUANT HERETO OR WlTH THE PROCEEDS

 

 

 

 

HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED ANfCtUNT.'-_`i PAfD BY THE DEBTBR HEREUNDER.

_Pllf|l’_EllT‘i' RETURfl|S fJR EXC_HAN GES. Euy_er agrees that the l'-‘ropert_y may be rptumed or exchanged onl in accordance with Sefler's published Hetum di Eechenge Policy from time to time iri effect
including payment nl any applicable restocliing lee. ll a retum results in cancellation of this controcr, end uyer rs due o refund of a down payment or other amouni, Seller may apply flra amount of the
refund to the applicable resrocliing fee if the fee is nol paid from other funds at the time the Propart is returned, end Buyar will gecerive the excess amounL ll eny. il the restocliing fee exceeds the refund
amount, or il rio refund rs owed. Buyer agrees to pay the amount rif the resiockrng lee upon return o the Pioperiy and the obligation wi|i survive the conciliation of this conuacr.

Fbll`fl_AL RETURNS: ll this contract finances the purchase of more than one item of Prooert'y. and Buyei returns one or iriore. but not all items. in accordance with Sellefs returns ohcy, Eu er wd| receive
a credit ro the payoff balance under t_tus contract for the por_tion of the Ami_runt financed represented by the purchase price of the retumed irernlsl and rho sales tax and Financa C arge atrrr died to these
anrounts. Bu or_will also receive credit for tire unearned portion itt the credit insurance remium added to the contract wh'ch was attributed to the raiumed iiemtsl. ll Buyer also cancels any service repair
agreement re sting to the returned nen-ilsl. Buyerwi_ll receive a credit for cry uneamo service repair agreement fee if permitted by. and in accordance viilih. the terms uf thai agreement The oggre are
credit for the returned item_fsl will be applied to the final installmentlsl under th!s connect in tba inverse order of maturity unless applicable law requires a different application Excapt for the affected ina|
!nstaHmenrls], the credit will not be applied to cure any past due amounts owing under this contract, or result iii the reduction of future monthly payment amounts or postponement of scheduled future
lll$li l'l1ll'|'lS.

FHN|SH|NE UF llflElJlT |NFllRMillTlOff: Seller may report information about your account to credit bureaus. tate payrnerts. missed payments brother defaults orr your account may be reflected iri your
r: rt report.

ELEETRUN|E fJHEfZK CUNVERS|DN: \fi‘heo you provide a check as payment you authorize us either to use lnfonoatioo from your checli to makes one-time electronic fund transfer from your account or to
pmcess as o check transaction

 

ASSIGNMENT

_F[lFf VA[.UE REBE|'i_'ED the Sel|er hereby sells, assigns and transfers to il n redit l lP e a r ` ed t e s ' " ssi ee"] (al all of its rights, title and
_rnterest iri and to this cont_rac_t. fbi all of its_right. rit|_e a_nd interest iri a_rid tgt e i_n c te pass evi_ence ere urge a o ereun e_r and lcl all of its right, title and
interest iri end_ to all security interests provided herein incliidtng all of its r_rhgb_tc title end interest rr.- c_nd re the re er ‘, together wit a|l_moiie s now and hereafter
clue!and or lotol;ecomi|ej due tshiyyeon. Sel|er has retained all servicing responsi rlrties. Unless Selier, Assigrtea, or Ban nofifies Btiyer otherwise al payments under this
con ractmtrs ama Erto a er.

The urydersigned warrants that the preceding paragraph signed by the Buyer named on the reverse hereof is accurate. complete and up-to-date in all material
respec s.

soi_c) Assisnieu onto ranivseerieien To
contra cneDiT l, i_P by c rdrv APPLiAr~rcES, inic., otis cooiru's

Ai.ithcrrized Si§nature of Ccinn App|iani:es, lrrc.
295 Cis|lege Street
Beaun'iont. Tean ?'NOi

